Citation Nr: 1123663	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-17 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  

2.  Entitlement to service connection for gout, claimed as arthritis.

3.  Entitlement to service connection for a cardiovascular disorder.

4.  Entitlement to service connection for a kidney disorder.

5.  Entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1964 to September 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from October 2008 and March 2009 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  An unappealed May 2006 decision denied service connection for hypertension.

2.  The evidence associated with the claims file subsequent to the May 2006 decision was not previously submitted for consideration, but does not relate to an unestablished fact necessary to establish the claim, and does not raise a reasonable possibility of substantiating the hypertension claim.  

3.  The competent and probative evidence preponderates against a finding that the Veteran's current gout is due to any incident or event in active military service; and against a finding that arthritis was manifested to a compensable degree either during or within one year after separation from active service.

4.  The competent and probative evidence preponderates against a finding that the Veteran's current cardiovascular disorder is due to any incident or event in active military service; and against a finding that cardiovascular-renal disease was manifested to a compensable degree either during or within one year after separation from active service.


5.  The competent and probative evidence preponderates against a finding that the Veteran's current kidney disease is due to any incident or event in active military service; and against a finding that cardiovascular-renal disease was manifested to a compensable degree either during or within one year after separation from active service.

6.  The competent and probative evidence preponderates against a finding that the Veteran's current erectile dysfunction is due to any incident or event in active military service.


CONCLUSIONS OF LAW

1.  The May 2006 decision, which denied reopening of a claim of entitlement to service connection for hypertension, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.302 (2010).  

2.  The evidence received subsequent to the May 2006 decision denying service connection for hypertension is not new and material, and the claim for service connection for hypertension is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  Gout was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred in service.  38 U.S.C.A. § 1101, 1110, 1112, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

4.  A cardiovascular disorder was not incurred in or aggravated by service, nor may cardiovascular-renal disease be presumed to have been incurred in service.  38 U.S.C.A. § 1101, 1110, 1112, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

5.  A kidney disorder was not incurred in or aggravated by service, nor may cardiovascular-renal disease be presumed to have been incurred in service.  38 U.S.C.A. § 1101, 1110, 1112, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

6.  Erectile dysfunction was not incurred in or aggravated by service.  38 U.S.C.A. § 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

In September 2008 and January 2009, VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letters explained the basis for the previous denial of the hypertension claim, advised him that new and material evidence was required to reopen the claim, and stated what the evidence would need to address in order to be considered new and material.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  In addition, the letters described how VA calculates disability ratings and effective dates.  

The Board finds that the contents of the September 2008 and January 2009 letters satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess and Kent, supra.  In addition, the October 2008 and March 2009 rating decisions and April 2010 SOC explained the basis for the RO's action, and the SOC provided him with an additional 60-day period to submit more evidence. 

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), treatment records from the VA Pacific Islands Health Care System (HCS), and private treatment records.  

The Veteran has repeatedly argued that a VA examination is necessary with regard to his claim.  He also contends that the failure to reopen his hypertension claim without providing a VA examination constitutes clear and unmistakable error.  However, the Board finds that a VA examination or opinion is not necessary to fulfill VA's duty to assist in this case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no showing of any of the claimed conditions either during service or for nearly 40 years following separation from active service.  Moreover, there are no competent medical opinions suggesting a relationship between his current conditions and active service, and no other medical evidence of record suggests a causal relationship between the current conditions and active service.  Accordingly, an examination is not required here, even under the low threshold of McLendon.  

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence to Reopen the Hypertension Claim
 
In March 2005, the Veteran raised a claim of entitlement to service connection for hypertension.  This claim was denied in a June 2005 rating decision.  The Veteran did not file a timely appeal.  Consequently, the June 2005 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302. 

The Veteran filed a request to reopen his claim for service connection for hypertension in January 2006.  The RO denied the claim for lack of new and material evidence in a May 2006 decision.  The Veteran did not file a timely appeal, and the decision became final.  Id. 

In July 2008, the Veteran filed another request to reopen his claim for service connection for hypertension.  The claim was denied in October 2008 and March 2009 rating decisions that are the subject of the instant appeal.  

Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claims is whether new and material evidence has been received to reopen the claim.  

It appears that the RO did not address the hypertension claim on the merits in its October 2008 and March 2009 rating decisions.  However, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented.  

Effective from August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  The Court of Appeals for Veterans Claims has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under section 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The evidence of record at the time of the last final May 2006 rating action, denying the Veteran's claim of entitlement to service connection for hypertension included service treatment records (STRs) and treatment records from the VA Guam Clinic.       

The STRs showed no diagnosis or record of treatment for hypertension during service.  Blood pressure was normal at both enlistment and separation.  Treatment records from the Guam Clinic showed that the Veteran was diagnosed with hypertension as early as 2005.  However, there was no indication of a nexus between the current diagnosis and active service.     

Based on the above evidence, the claim was denied.  Specifically, the RO in May 2006 determined that there was no nexus between the current hypertension and active service.  

Evidence added to the record since the time of the last final denial in May 2006 includes updated outpatient records from the Pacific Islands HCS and private treatment records.  Both show ongoing monitoring of hypertension, but do not suggest any link between the current diagnosis and active service.      

The evidence added to the record since the previous May 2006 denial does not constitute new and material evidence.  Although not previously submitted, it does not address the existence of a link between the current hypertension and active service, which is an unestablished fact necessary to substantiate the claim.  Further, it is redundant, as there have been previous records containing a evidence of a current diagnosis. 

Finally, it does not raise a reasonable possibility of substantiating the hypertension claim, even considering the holding of the Court in Shade v. Shinseki, supra, to the effect that the VA regulation as to reopening a claim "must be read as creating a low threshold".  Therefore, the Board finds that the criteria under 38 C.F.R. § 3.156(a) have not been satisfied, and the claim cannot be reopened.  

After having carefully reviewed the evidence of record, the Board finds that the appellant has not presented evidence since the April 2008 Board decision which raises a reasonable possibility of substantiating the claim of service connection for cause of death  

III.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as arthritis and cardiovascular-renal disease, including hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
1.  Arthritis/Gout

The Veteran contends that he has current arthritis that is related to active service.  His STRs show that, at his July 1964 enlistment examination, he reported swollen or painful joints due to a compound fracture to the left wrist at age 12.  However, there were no sequelae, and he had full range of motion and strength.  Moreover, there was no diagnosis of arthritis.  His separation examination report, dated April 1967, was negative for any diagnosis of arthritis.  The childhood wrist fracture was mentioned, and it was noted that he had no problems since the initial injury.  

Following separation from service, the first documentation of any diagnosis similar to arthritis is an assessment of gout made at the HCS in February 2006.  In this regard, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  It was noted that there was no acute gouty arthritis.  The Veteran was told to avoid non-steroidal anti-inflammatory drugs (NSAIDS), and it was further noted that the gout was under good control with Allopurinol.  

HCS notes indicate he continued to be asymptomatic with medication, until June 2010, when he had a gout flare.  He was seen at Tripler Medical Center and started on prednisone.  Inflammation was decreased and pain was controlled.  He was to resume Allopurinol upon discharge, as he was admitted for an unrelated cardiovascular procedure.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for gout, claimed as arthritis.  

First, the Board has ruled out presumptive service connection under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that symptoms of arthritis were manifested either during service or during the applicable one-year presumptive period after service separation.  Further, there is no radiographic evidence of arthritis during service or within the year following his separation.  

Next, continuity of the disorder has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current joint pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's joint pain is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show no evidence of arthritis in active service.  Following service, there was no documentation of complaints or treatment for gout until 2005, 38 years after his separation from service.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for nearly four decades following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating his gout to military service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for arthritis, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

2.  Cardiovascular Disorder

Next, the Veteran contends that he has a cardiovascular disorder that is related to active service.  His STRs, including his July 1964 enlistment and April 1967 separation examination reports, are negative for any manifestation or symptoms of a cardiovascular disorder.  Indeed, examination of the heart in April 1967 was noted to be normal, as was a chest x-ray.  

Following separation from service, a February 2005 HCS treatment note indicates the Veteran had a history of coronary artery disease (CAD).  As above, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson, 230 F.3d at 1333 (Fed. Cir. 2000).  His blood pressure was normal, although he had complaints of chest pain upon exertion.  The doctor ordered a myocardial perfusion scan to rule out ischemia.  He was taking Statin without adverse effects, and liver function tests (LFTs) were normal.

In April 2005, it was noted that an exercise stress test had been completed, achieving 10.1 METS and 98 percent of predicted maximum heart rate.  The Veteran did not complain of chest pain during the test.  Currently, however, he had complaints of chest wall pain at the left sternal border.  The doctor ordered a chest X-ray.  

The results of the chest X-ray do not appear to be associated with the claims file.  However, in February 2006, it was noted that the Veteran's chest wall pain was due to muscle strain.  

In March 2007, he was admitted to the Naval Hospital with symptoms of substernal chest discomfort and tightness with walking.  Pain was relieved with rest.  He was diagnosed with an acute myocardial infarction (MI).  There were no ischemic changes on his EKGs either at presentation or throughout his stay in the hospital.  He received medication therapy, and his blood pressure and heart rate were well-controlled on his discharge medication regimen.  His discharge diagnoses included MI, CAD, hypertension, dyslipidemia, and hypertriglyceridemia.    

A treatment note from HCS from later that month indicates that he previously had a coronary artery bypass graft (CABG) at Good Samaritan Hospital in Los Angeles (in 1998, per subsequent treatment notes).  He had one episode of chest discomfort since his discharge from the Naval Hospital earlier that month.     

In April 2007, the Veteran underwent a cardiac catheterization without complication.  It showed severe native 2 vessel coronary artery disease.  It was noted that he had a CABG in 1998 and recent MI.  A stress test conducted at Tripler Medical Center showed severe reversible perfusion defect of the lateral wall of the left ventricle consistent with left circumflex territory ischemia.  

In September 2007, the Veteran sought treatment for left-sided chest numbness that occurred daily.  He said he was not bothered by it and attributed it to his chest wall muscle.  It was different than the discomfort he felt during his MI in March 2007.  The doctor assessed a likely cutaneous nerve injury.  

A December 2007 HCS note indicates the Veteran had no recurrence of sharp chest pain since his March 2007 procedures.  
   
In June 2010, he suffered another MI and was admitted to Tripler Medical Center.  His cardiac workup revealed a right saphenous vein graft aneurysm and a descending aortic aneurysm.  Cardiac catheterization was performed demonstrating 3 vessel disease with preserved ejection fraction.  Another coronary artery bypass was performed, and he was discharged in July 2010.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for a cardiovascular disorder.  

First, the Board has ruled out presumptive service connection under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that symptoms of cardiovascular-renal disease, including hypertension, were manifested either during service or during the applicable one-year presumptive period after service separation.    

Next, continuity of the disorder has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current chest pain and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's chest pain is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show no evidence of any cardiovascular disorders in active service.  Following service, there was no documentation of treatment for a cardiovascular disorder until 1998, over 30 years after his separation from service.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment for more than three decades following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the Veteran's current cardiovascular problems to active service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a cardiovascular disorder, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

3.  Kidney

Next, the Veteran contends that he has a kidney disorder that is related to active service.  His STRs, including the April 1967 separation examination report, do not show any indication of kidney problems.

Following separation from service, the first documentation of any kidney disorder is in a February 2005 HCS treatment note which indicates he had a history of having a renal stone.  As above, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson, 230 F.3d at 1333 (Fed. Cir. 2000).  

An October 2005 note from Tripler Medical Center also indicates a diagnosis of nephrolithiasis (kidney stones).  It further indicates a history of kidney stones in 2004.

In February 2006, the Veteran had an intravenous pyelogram (IVP) which showed no obstruction from renal stones.  He was also diagnosed with renal insufficiency.  Left renal function was worse than the right, 13 percent versus 87 percent.  He was advised about controlling blood pressure, restricting sodium, and avoiding non-steroidal anti-inflammatory drugs (NSAIDs).  

A KUB X-ray was taken in December 2007 to rule out renal stones.  There was no evidence of nephrolithiasis.  His diagnosis was chronic kidney disease, stage 3.  Treatment notes show continued monitoring for both renal stones and kidney disease.

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for a kidney disorder.  

First, the Board has ruled out presumptive service connection under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that symptoms of cardiovascular-renal disease were manifested either during service or during the applicable one-year presumptive period after service separation.  

Next, continuity of the disorder has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss abdominal pain and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the diagnosis of a kidney disorder requires laboratory tests and the knowledge of a medical professional.  Although the Veteran has not been shown to possess the appropriate professional qualifications to assess a kidney disorder, his abdominal pain or other physical symptoms are found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show no evidence of any kidney problems in active service.  Following service, there was no documentation of treatment for kidney problems until 2005, nearly 40 years after his separation from service.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment for nearly four decades following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the Veteran's current kidney disease to active service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a kidney disorder, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

4.  Erectile Dysfunction

Finally, the Veteran contends that his current erectile dysfunction (ED) is related to active service.  His STRs, including the April 1967 separation examination report, are negative for any manifestations of ED.  

Many years after  separation from service, in October 2005, he was diagnosed with ED.  As above, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson, 230 F.3d at 1333 (Fed. Cir. 2000).

A February 2006 note indicates he had no relief of his symptoms with alprostadil.  It appears he continued to follow up for ED occasionally.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for ED.  

Continuity of the disorder has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current ED.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's ED is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show no evidence of symptoms of ED during active service.  Following service, there was no documentation of treatment for ED until 2005, nearly 40 years after his separation from service.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment for nearly four decades following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the Veteran's current ED to active service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for erectile dysfunction, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 


ORDER

New and material evidence having not been submitted, the request to reopen the claim of entitlement to service connection for hypertension is denied.  

Service connection for gout, claimed as arthritis, is denied.  

Service connection for a cardiovascular disorder is denied.  

Service connection for a kidney disorder is denied.  

Service connection for erectile dysfunction is denied.  



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


